DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 27 July 2021, the following changes have been made: amendments to claims 1-4, 6, 10-13, and 15. Claims 7, 9, 17 and 19 have been cancelled.
Claims 1-6, 10-15, and 20-21 are currently pending and have been examined.

Notice to Applicant
Under BRI, “receiving a confidence level in the CAD diagnosis” in claims 5 and 15 is interpreted to mean as receiving the confidence interval as a part of the CAD diagnosis for the medical image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-6, 10-15, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US10339937B2 in view of Jeon et al. (US20160171708A1) and Chae et al. (US20160155227A1). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.
This is a nonstatutory double patenting rejection because the patenably indistinct claims have in fact been patented. 


Claims 1 and 11 recite substantially similar limitations to claims 1 and 6 of U.S. Patent No. US10339937B2. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 11 in the instant application pertain to receiving a diagnostic intent of a human user, performing automated speech recognition on the audio signal, and providing a CAD diagnosis to the human user. The preceding limitations in regards to the diagnostic intent comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient is understood to be an obvious variant of a physician or a medical professional describing claims 10 and 20 are an obvious variant of claims 1 and 6 of U.S. Patent No. US10339937B2 for reciting that the input represents a diagnosis. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Patent No. US10339937B2, such as the text manipulation and rendering.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6, 10-15, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6 and 10) and a machine (claims 11-15, and 20-21) which recite steps of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image; receiving the CAD diagnosis from the CAD system; receiving an audio signal representing speech of a human user; performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of a the human user, the input data representing the diagnostic intent of the human user comprising text representing at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient; (E) determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user; and (F) only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user.

Step 2A Prong 1

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 10, 12-15, and 20-21 reciting particular aspects of an automated support system for clinical documentation are methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis and receiving an audio signal representing speech of a human user; amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0041], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving the CAD diagnosis from the CAD system amounts to mere data gathering; performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims 2-6, 10, 12-15, and 20-21 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3 and 12-13 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4-6, 10, 14-15, and 20-21, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving an audio signal representing speech of a human user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user, see Sun et al. [0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104”, US20190130073A1, MPEP 2106.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1) and further in view of Sun et al. (US20190130073A1).
Regarding claim 1, Chae discloses at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium ([0159] “Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses 100, 200 can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.”)
(A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on 
(B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)


Chae does not explicitly disclose however Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).


 Sun teaches (D) performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104.”)
(E) determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 2, Chae discloses wherein (E) comprises determining whether the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “In addition, when probe motion is determined to correspond to a diagnostic intention, the diagnostic intention determiner 220 may determine the user's diagnostic intention as being the diagnostic intention that matches the intention-based classification information stored in the intention information storage 250.”)
and wherein (F) comprises only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “The intention-based classification information maps probe motions that have been matched to the user's diagnostic intentions and may be stored beforehand in various forms, such as a table, ontologies, logical formulas, etc.” [0063] “The diagnostic 
Regarding claim 10, Chae does not explicitly disclose however Finke teaches wherein the data representing the diagnostic intent of the human user comprises input representing a diagnosis ([0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).
Regarding claim 11, Jeon discloses at least one non-transitory computer-readable medium having computer program instructions stored thereon,  wherein the computer program instructions are executable by at least one computer processor to execute the method ([0159] “Moreover, it is 
 (A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on whether it is malignant or benign is carried out using the extracted feature information.”)
 (B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)


 Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)



Chae in view of Finke does not explicitly disclose however Sun teaches (D) performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104.”)
(E) determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 1560 with the annotations derived from the excluded text regions removed from further consideration).”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 17
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 10.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Koll et al. (US20140324423A1).
Regarding claim 3, Chae discloses ….CAD diagnosis…. ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user.”)

Chae in view of Finke and Sun does not explicitly disclose however Koll teaches wherein (E) comprises determining whether the diagnostic intent of the human user includes a finding that the…..does not include ([0035] “As mentioned above, the structured document analyzer 106 may produce a conclusion 114, such as a conclusion 114 that certain required information is missing from the report.”)
and wherein (F) comprises not providing the…..to the human user if it is determined that the diagnostic intent of the human user includes a finding that the…..does not include, and otherwise providing the….to the human user ([0046] “For example, if the structured document analyzer 106 determines that to comply with a particular best practice, the report is required to indicate whether a foot exam was performed and the report does not indicate whether a foot exam was performed, embodiments of 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Koll’s techniques for performing ASR to generate a conclusion that would be required from missing text. The motivation for the combination of prior art elements is to determine a conclusion from the missing information to enable the doctor to make quick decisions (See Koll, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Kim et al. (US20160171708A1).
Regarding claim 4, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, …., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke and Sun does not explicitly disclose however Jeon discloses wherein (B) further comprises receiving prior output from the CAD system; ….prior output…. ([0066] “… based on a difference or similarity between histograms of a previous image frame and a current image frame.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, 

Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Claims 5-6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Barinov et al. (WO2018031919A1).
Regarding claim 5, Chae discloses and wherein (D) comprises determining, based on the CAD diagnosis,….and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a confidence level in the CAD diagnosis;....the confidence level in the CAD diagnosis…. ([0096] “The present inventive concept utilizes training data with intermediate values given by the human operator as well as a trained CAD system to better indicate the level of confidence of the trained CAD systems recommendation. Thus a more general value is given for the confidence (or probability of being correct) of cancer given an image with feature vector X as well as the CAD recommendation and anticipated or actual user initial decision (the operator's decision is obtained implicitly by using the CAD system which may be biased by his/her error profile) to give a confidence score of the CAD system recommendation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for providing a personalized CAD diagnosis. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD systems in order to improve the personalization of the diagnosis (See Barinov, Abstract).
Regarding claim 6, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, ….., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] 

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a known error rate of the human user;….. the known error rate of the human user….. ([0084] “The personalized radiologist/operator pre-CAD model of block 116 may help to identify for what types of image features the specific operator tends to make an erroneous decision, i.e., a decision that differs from a known correct diagnostic decision.”  [0074] “The weighting or penalty function are used to enhance the CAD error profile be diverse from the operator by putting more weight on those errors typically made by the user or users.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for providing a personalized CAD diagnosis. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD 
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 6.

Response to Arguments
Applicant’s arguments filed on 27 July 2021 have been considered but are not fully persuasive.
Regarding the double patenting rejection, the applicant argues that based on the arguments in the 103 rejection the double patenting rejection should be withdrawn. Additionally, the applicant asserts that claims 1 and 6 of U.S. Pat. No. 10,339,993 do not mention the amendments to the present claims and the diagnostic intent of a user or a diagnosis, a description of observations of the patient, or a description of impressions of the observations of the patient and providing the diagnosis to humans based on the CAD diagnosis and the diagnostic intent.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that claims 1 and 11 are still rejected under USC 103 and are still an obvious variant of claims 1 and 6 of U.S. Pat. No. 10,339,993. The claims of the present application are narrower in scope of U.S. Pat. No. 10,339,993. The 
Regarding the 101 rejection, the applicant argues on the bottom of page 10 to the top of page 21 that under Step 2A the claims are not methods of organizing human activity and instead are fully computer-automated which constitute improvements to computer technology. The applicant states that the invention does not merely save time and effort of the physician, but also directly improves the accuracy and efficiency of the diagnoses generated by a computer-aided diagnostic (CAD) system in comparison to prior art systems. The applicant points to paragraphs [0006] to [0013] of the specification which describes the problems with existing systems, but specifically providing the CAD system's output to the physician makes it a highly inefficient use of the physician's time to review even in cases in which such review at best provides no benefit. An additional problem  In other cases, the claimed systems herein suppress or otherwise do not provide such output to the physician. As a result, the efficiency of the overall system (including both the CAD system and the physician) at generating accurate diagnoses is improved relative to prior art systems. Applicant states that such embodiments of the present invention increase the efficiency of the CAD system itself by reducing the number of computations that the CAD system performs, namely by eliminating (relative to the prior art) computations involved in generating and providing output to the physician. In other words, reducing the number of computations required to be performed by the computer processor. Applicant then provides a drawing to demonstrate how the present claims are incorporated together and an improved CAD system.  Applicant concludes that the limitations method which improve the accuracy and efficiency of a CAD system relative to prior art CAD systems, under both the second prong of Step 2A and under Step 2B.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to improve accuracy, the claimed invention purports to improve the accuracy of the CAD diagnosis by reducing computations and selectively providing output to a physician only in cases in which embodiments of the present invention determine that it would be valuable to provide such output. There is no nexus between the claimed features and the Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Reducing the number of computations that the CAD system performs by the computer processor is a conventional solution to reduce time and effort. Adjusting or reducing computations is not a technological improvement. Additionally, time and effort ([0006] of specification) are non-technological problems with respect to the physician in the human-CAD system. Improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Furthermore, examiner points out that the applicant has established in [0001] of the specification that more recent CAD systems use deep learning to analyze a radiology image. While the applicant does not provide an improvement to deep learning algorithm(s), the examiner does not see how this “fully computer-automated” invention is necessarily an improvement in accuracy over CAD systems that utilize deep learning or even CAD systems that utilize boosting ([0006] of specification) especially since the present invention does not even 
Regarding the 103 rejection, the applicant argues pages 22 to 26 that the ROI in Chae is in an image and not in a CAD diagnosis. Applicant also points to [0007] of Chae to assert that the ROI is from an image input from a probe and not in a diagnosis or text of the kind recited in claim 1. Applicant also argues that Chae determines the diagnostic intent from the motion of the probe and not based on diagnosis or text of the kind recited in claim 1. Specifically, Chae does not teach or suggest the “based on the CAD diagnosis” limitation in element (E) of claim 1. Applicant states that solving the deficiencies of Chae with Finkle is improper since Chae’s image-and motion-based approach is fundamentally different from the text-based approach of Finke. Applicant concludes by stating that a person having ordinary skill in the art would need to engage in undue experimentation to incorporate the teachings of Finke into the system of Chae and requests withdrawal of the rejection.

Examiner respectfully disagrees with the applicant’s argument. Applicant’s arguments have been considered, but are moot since they do apply to the newly cited reference. 

Prior Art Cited but Not Relied Upon
 
Houston, J. D., & Rupp, F. W. (2000). Experience with implementation of a radiology speech recognition system. Journal of digital imaging, 13(3), 124–128. https://doi.org/10.1007/BF03168385.
This reference is relevant because is discloses the speech recognition in radiology.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626